         Case 2:18-cr-00422-SPL Document 467 Filed 02/20/19 Page 1 of 3




 1 Gary S. Lincenberg (admitted pro hac vice)
      glincenberg@birdmarella.com
 2 Ariel A. Neuman (admitted pro hac vice)
      aneuman@birdmarella.com
 3 Gopi K. Panchapakesan (admitted pro hac vice)
      gpanchapakesan@birdmarella.com
 4 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 5 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 6 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
 7
   Attorneys for Defendant John Brunst
 8
 9                              UNITED STATES DISTRICT COURT
10                                  FOR THE DISTRICT OF ARIZONA
11
12 United States of America,                           CASE NO. 2:18-cr-00422-SPL
13                     Plaintiff,                      JOHN BRUNST’S NOTICE OF
                                                       JOINDER IN PADILLA AND
14               vs.                                   VAUGHT’S MOTION TO DISMISS
                                                       DUE TO GOVERNMENT
15 Michael Lacey, et al.,                              INTERFERENCE WITH RIGHT
                                                       TO COUNSEL
16                     Defendants.
                                                       Assigned to Hon. Steven P. Logan
17
18
19
20
21
22
23
24
25
26
27
28
     3552034.1
                                       JOHN BRUNST’S NOTICE OF JOINDER
         Case 2:18-cr-00422-SPL Document 467 Filed 02/20/19 Page 2 of 3




1                Defendant John Brunst, by and through undersigned counsel, hereby joins in
2 Defendants Padilla and Vaught’s Motion to Dismiss Due to Government
3 Interference with Right to Counsel (Dkt. No. 456) (the “Motion”) as to their request
4 to dismiss the case. Mr. Brunst objects to the Government’s improper attempts to
5 undermine the ability of co-defendants to receive effective assistance of counsel.
6
7 DATED: February 20, 2019                   Gary S. Lincenberg
                                             Ariel A. Neuman
8
                                             Gopi K. Panchapakesan
9                                            Bird, Marella, Boxer, Wolpert, Nessim,
                                             Drooks, Lincenberg & Rhow, P.C.
10
11
                                             By:         /s/ Ariel A. Neuman
12
                                                               Ariel A. Neuman
13                                                 Attorneys for Defendant John Brunst
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     3552034.1
                                                    2
                                    JOHN BRUNST’S NOTICE OF JOINDER
         Case 2:18-cr-00422-SPL Document 467 Filed 02/20/19 Page 3 of 3




1                             CERTIFICATE OF SERVICE
2        I hereby certify that on this 20th day of February 2019, I electronically
  transmitted the foregoing John Brunst’s Notice of Joinder in Padilla and Vaught’s
3 Motion to Dismiss Due to Government Interference with Right to Counsel to the
  Clerk of the Court by filing with the CM/ECF system and understand a copy of the
4 filing will be emailed to all registered CM/ECF registrants listed below.
5                                         /s/ Karen Minutelli
                                          Karen Minutelli
6
7 John J. Kucera: John.Kucera@usdoj.gov
     Kevin M. Rapp: Kevin.Rapp@usdoj.gov
8    Margaret Perlmeter: Margaret.Perlmeter@usdoj.gov
     Reginald E. Jones: Reginald.Jones4@usdoj.gov
9
     Andrew C. Stone: Andrew.Stone@usdoj.gov
10   Peter S. Kozinets: Peter.Kozinets@usdoj.gov
     Anne M. Chapman: anne@mscclaw.com
11   Lee D. Stein: lee@mscclaw.com
12   Paul John Cambria, Jr.: pcambria@lglaw.com
     Erin E. McCampbell: emccampbell@lglaw.com
13   James C. Grant: jimgrant@dwt.com
     Robert Corn-Revere: bobcornrevere@dwt.com
14   Ronald Gary London: ronnielondon@dwt.com
15   Janey Henze Cook: janey@henzecookmurphy.com
     John Lewis Littrell: jlittrell@bmkattorneys.com
16   Kenneth M. Miller: kmiller@bmkattorneys.com
17   Thomas H. Bienert, Jr.: tbienert@bmkattorneys.com
     Bruce S. Feder: bf@federlawpa.com
18   K C Maxwell: kmaxwell@bgrfirm.com
     Michael L. Piccarreta: mlp@pd-law.com
19   Stephen M. Weiss: sweiss@karpweiss.com
20   Michael D Kimerer: MDK@kimerer.com
     Rhonda Elaine Neff: rneff@kimerer.com
21   Gregory Michael Zamora: gmz@dkwlawyers.com
22   Anthony Ray Bisconti: tbisconti@bmkattorneys.com
     Whitney Z Bernstein: wbernstein@bmkattorneys.com
23   Seetha Ramachandran: Seetha.Ramachandran@srz.com
24
25
26
27
28
     3552034.1
                                             3
                                   CERTIFICATE OF SERVICE
